Citation Nr: 0830347	
Decision Date: 09/08/08    Archive Date: 09/16/08

DOCKET NO.  07-01 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a middle ear 
disorder.

2.  Entitlement to an initial compensable rating for a 
bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to April 
1969.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  
St. Petersburg, Florida.


FINDINGS OF FACT

1.  Middle ear pathology was not present in service or for 
many years following active duty separation.

2.  The veteran's middle ear disorder is not related to 
active service.

3.  During the entire time on appeal, the veteran's bilateral 
hearing loss has been manifested by no more than Level III 
for each ear.


CONCLUSIONS OF LAW

1.  A middle ear disorder was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2007).

2.  The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met for any period of 
the claim.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.85, 4.86, 
Diagnostic Code (DC) 6100 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Service Connection Claim for a Right Middle Ear Disorder

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d). The Board must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In the present case, the veteran contends that he is entitled 
to service-connection for a middle ear disorder.  
Specifically, he alleges that he developed recurrent 
"clogging," predominantly of his right ear, as a result of 
being exposed to gunfire in service.  However, as will be 
discussed below, a grant of service connection is not 
warranted because the weight of the evidence does not show 
that his currently reported middle ear disorder is related to 
active service.

In this regard, the Board notes that the service treatment 
records indicate that, in January 1969, the veteran 
complained of not being able to "pop" his ear, and a 
decongestant was prescribed.  According to the February 1969 
follow-up treatment report, the decongestant was effective 
and only bilateral high-frequency hearing loss was diagnosed 
(for which he is already service-connected).  Importantly, he 
was not diagnosed with a middle ear disorder.

There are no other complaints of ear blockage during service.  
Moreover, the veteran's separation examination in March 1969 
revealed "normal" findings of the ears.  Although at the 
time of the separation examination he indicated that he had 
ear trouble, only high frequency hearing loss was noted by 
the examiner.  Again, the examiner made no indication of 
whether a middle ear disorder was present.  

Even considering the single complaint of being unable to 
"pop" his ear in service, the Board finds that his ear 
complaints were acute and transitory in nature.  Therefore, 
the weight of the evidence does not support a finding of in-
service incurrence of a chronic middle ear disorder.

Next, the Board finds that the veteran is not entitled to a 
grant of service connection pursuant the chronicity provision 
of 38 C.F.R. § 3.303(b), which is applicable where evidence 
shows that a veteran had a chronic condition in service and 
still has such a condition.  

Although the veteran contends his middle ear disorder began 
as a result to the exposure to noise in service and that he 
continued to experience intermittent symptoms of middle ear 
clogging through the years, the preponderance of the evidence 
does not support a finding of continuing symptomatology 
dating back to service.  Significantly, the medical evidence 
indicates that he did not seek treatment for symptoms 
associated with ear clogging after his discharge until 
January 2004, almost 35 years after separation from service.

Specifically, when first treated for middle ear 
symptomatology in January 2004, the diagnosis was probable 
allergies and severe otitis media of the right ear.  Middle 
ear pathology was again noted in a November 2005 VA audiology 
examination and a middle ear dysfunction, likely Eustachian 
tube dysfunction, was diagnosed.  A June 2006 treatment 
report later revealed diagnoses of tympanosclerosis and 
exostosis.  

The Board has weighed the lack of contemporaneous medical 
records of complaints of symptoms of a middle ear disorder 
for many years against the veteran's statements of continuous 
post-service symptoms and places high probative value on the 
absence of treatment for and complaints of middle ear 
pathology for almost 35 years after separation from service.  

In view of the lengthy period after separation from service 
without evidence of findings or diagnosis, the evidence does 
not support continuity of symptomatology, and this weighs 
heavily against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service).   

For these reasons, the Board finds that symptoms of a middle 
ear disorder were not continuous after service and did not 
manifest for many years after service.  Thus, the 
requirements of chronicity and continuity of similar symptoms 
after service for a chronic disease cannot be established to 
support a statutory finding of service connection pursuant to 
38 U.S.C.A. § 3.303(b).  

In addition to the documented post-service treatment records, 
the evidence includes statements from the veteran asserting 
continuity of symptoms.  He reflected that his middle ear 
blockage began in service, although only temporarily at 
first, as a result of his exposure to gunfire.  The Board 
acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Board, however, finds that the veteran's reported history 
of continued ear problems since active service is 
inconsistent with the other evidence of record.  Indeed, 
while he stated that his disorder began in service, the 
separation examination was absent of any complaints.  
Moreover, the post-service evidence does not reflect 
treatment related to an ear disorder for many years following 
active service.  

The Board has weighed the veteran's statements as to 
continuity of symptomatology against the absence of 
documented complaints or treatment for many years following 
active duty discharge and finds his recollections as to 
symptoms experienced in the distant past, made in connection 
with a claim for benefits, to be less probative.  Therefore, 
continuity has not here been established, either through the 
competent evidence or through his statements.

Next, the Board finds that the veteran's current middle ear 
disorder is unrelated to service.  Upon a November 2005 VA 
audiology examination, the examiner noted that it appeared 
that the veteran appeared to have middle ear pathology 
contributing to the air conduction threshold results "not 
attributable to military service."   There is simply no 
other medical evidence of record causally relating his middle 
ear disorder to active service.  


In assigning high probative value to this report, the Board 
notes that the examiner had the claims file for review, 
specifically discussed the findings in the claims file, 
obtained a reported history from the veteran, and conducted a 
complete examination.  There is no indication that the VA 
examiner was not fully aware of the veteran's past medical 
history or that he misstated any relevant fact.  Moreover, 
there is no contradicting medical evidence of record.  
Therefore, the Board finds the VA examiner's opinion to be of 
great probative value.

The Board has also considered the veteran's statements 
asserting a relationship between his currently-diagnosed 
middle ear disorder and active duty service.  In rendering a 
decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

In this case, the Board attaches greater probative weight to 
the clinical findings of skilled, unbiased professionals than 
to the veteran's statements.  See Cartright, 2 Vet. App. at 
25 (interest in the outcome of a proceeding may affect the 
credibility of testimony). 

Since there is no competent medical evidence linking the 
veteran's reported middle ear disorder to his active duty, 
the requirement necessary to establish a medical nexus for 
service connection has not been met.  See McManaway v. West, 
13 Vet. App. 60, 66 (1999) (holding that, where there is 
assertion of continuity of symptomatology since service, 
medical evidence is required to establish "a nexus between 
the continuous symptomatology and the current claimed 
condition"), vacated on other grounds sub nom.  McManaway v. 
Principi, 14 Vet. App. 275 (2001); Voerth v. West, 13 Vet. 
App. 117 (1999); Savage v. Gober, 10 Vet. App. 488 (1997). 

In conclusion, the Board finds that equipoise is not shown, 
and the benefit of the doubt rule does not apply.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  As the weight of the 
evidence is against the veteran's claim for service 
connection for a middle ear disorder, the Board is unable to 
grant the benefits sought.  

Initial Rating Claim for Bilateral Hearing Loss

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1 (2007).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).   Moreover, an appeal from the initial assignment of 
a disability rating, such as this case, requires 
consideration of the entire time period involved, and 
contemplates "staged" ratings where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable (0 percent) 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, and as 
measured by puretone audiometric tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second.  

The rating schedule for hearing loss establishes 11 auditory 
acuity levels designated from Level I for essentially normal 
hearing acuity through Level XI for profound deafness.  VA 
audiometric examinations are conducted using a controlled 
speech discrimination test together with the results of a 
puretone audiometry test.  The horizontal lines in Table VI 
(38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.  

The numeric designation of impaired hearing (Levels I through 
XI) is determined for each ear by intersecting the horizontal 
row appropriate for the percentage of discrimination and the 
vertical column appropriate to the puretone decibel loss. 

The percentage disability evaluation is found from Table VII 
(38 C.F.R. § 4.85) by intersecting the horizontal column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the vertical  row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  38 C.F.R. §§ 4.85(b), 4.87 (2007).  

Additionally, the diagnostic provision for hearing loss also 
contains provisions applicable for exceptional patterns of 
hearing impairment.  Under 38 C.F.R. § 4.86(a), when the pure 
tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  

Under 38 C.F.R. § 4.86(b), when the pure tone threshold is 
30 decibels or less at 1,000 hertz, and 70 decibels or more 
at 2,000 hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results is the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.  

In the present case, the veteran underwent several audiology 
examinations, and his hearing loss was noted as most severe 
in August 2004.  This examination revealed the following 
puretone thresholds for the right and left ear, in decibels:



HERTZ



1000
2000
3000
4000
RIGHT
20
20
40
85
LEFT
20
10
75
80

On the basis of the findings shown above, the veteran's 
puretone average for the right ear was 41.25 decibels.  
Speech recognition was recorded as 84 to 88 percent for the 
right ear.   For his left ear, his puretone average was 
46.25, with speech recognition of 88 percent.  

The Board notes that a later September 2005 VA audiology 
examination determined that not all of the veteran's hearing 
loss was attributable to military noise exposure and that 
some of the conductive hearing loss was caused by a middle 
ear pathology  not attributable to military service.  
However, the Board is precluded from differentiating between 
symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence that does so, although the Board may not 
ignore such distinctions where they appear in the medical 
record.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) 
(per curiam) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 
(1996)). 

Because the medical evidence does not distinguish the 
percentage of hearing impairment is attributed solely to his 
nonservice connected middle ear disorder, the Board, in 
deciding the merits of this case, attributes the full extent 
of the hearing impairment noted in the August 2004 audiology 
examination to his service-connected bilateral hearing loss. 

Even considering the August 2004 audiometric results, 
however, a compensable evaluation is not warranted here.  In 
applying the findings of the August 2004 VA audiology 
examination to the rating criteria for hearing impairment, 
the Board finds that the criteria for an initial compensable 
evaluation for bilateral hearing loss have not been met.  

Considering that the veteran's right ear manifests an average 
puretone threshold of 41.25 decibels, with 84 to 88 percent 
speech discrimination, reference to 38 C.F.R. § 4.85, Table 
VI, shows his right ear hearing loss to be Level III 
impairment.  Additionally, his left ear manifests an average 
puretone threshold of 46.25 decibels, with 88 percent speech 
discrimination.  Likewise, his left ear hearing loss is also 
shown to be Level III impairment under 38 C.F.R. § 4.85, 
Table VI.  Applying these results to Table VII, a 
noncompensable evaluation (0 percent) is warranted.  

Moreover, neither the right nor left ear shows an exceptional 
pattern of hearing impairment under Table VIA.  Therefore, 
the provisions of 38 C.F.R. §§ 4.86(a) or 4.86(b) are not for 
application.

The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1)(2007), but finds no evidence that the veteran's 
hearing disability has caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards.

In this case, the September 2005 VA examination report 
reflected that the veteran did not have a history of 
hospitalization; thus, the evidence not demonstrate that 
frequent periods of hospitalization required for an extra-
schedular rating under 38 C.F.R. § 3.321.  

Further, the preponderance of the evidence indicates that he 
is not prohibited from seeking gainful employment due to his 
bilateral hearing loss.  The Board acknowledges his statement 
of April 2006, in which he explained that he lost his most 
recent job due to difficulties with hearing and that he had 
not been working due, in part, to his ear problems.  However, 
in November 2006, he stated that it was impossible to work 
because of the three children in his care.  Moreover, in 
January 2007, he indicated that he learned to design 
websites, which allowed him to "give up accounting which 
[he] was having trouble keeping up with."  

Given the inconsistencies within the veteran's statements, 
the Board finds that the weight of the evidence does not 
reflect that the hearing loss disability at issue caused 
marked interference with employment (beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Therefore, the noncompensable evaluation currently-assigned 
for his bilateral hearing loss accurately reflects his 
disability picture as contemplated under the VA rating 
criteria throughout the rating period on appeal.  

Further, the scheduler rating criteria for hearing loss, in 
addition to being based on audiometric testing scores, also 
takes into account speech recognition capabilities, which 
reflects the extent of actual impairment in conversation.  
Additionally, the scheduler rating criteria of 38 C.F.R. 
§ 4.86 contains special rating provisions for cases in which 
exceptional patterns of hearing impairment is demonstrated.  
Hence, referral for assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 (2007) is not warranted in 
this case.  

In sum, there is no support for a compensable evaluation for 
bilateral hearing loss for any portion of the rating period 
on appeal.  Without an approximate balance of positive and 
negative evidence that would give rise to a reasonable doubt 
in favor of the appellant receiving an increased rating, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).    

Veterans Claims Assistance Act

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in May 2005 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.    

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in April 2006, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Moreover, as the veteran's hearing loss claim arises from his 
disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, the RO associated the veteran's VA 
treatment records with the claims file, and he was afforded a 
VA audiology examination in September 2005.  The Board finds 
that no additional assistance is required to fulfill VA's 
duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001). 


ORDER

Service connection for a middle ear disorder is denied.

An initial compensable evaluation for bilateral hearing loss 
is denied.



____________________________________________
L.  HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


